Citation Nr: 1207342	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral glaucoma, to include as secondary to service-connected Reynaud's Disease.

2.  Entitlement to service connection for carpal tunnel syndrome, right extremity, to include as secondary to service-connected Reynaud's Disease.

3.  Entitlement to service connection for tension headaches, to include as secondary to service-connected Reynaud's Disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from February 1980 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In addition to denying the issues listed on the title page of this decision, the July 2006 rating decision also denied service connection for posttraumatic stress disorder.  The Veteran perfected an appeal as to such issue; however, in an August 2011 Decision Review Officer (DRO) decision, service connection was granted.  Therefore, as such is a full grant of the benefit sought on appeal, this issue is no longer before the Board.

The Board notes that the Veteran requested a DRO hearing, which was scheduled for January 2011; however, he submitted a statement that was received at the RO on January 19, 2011, wherein he withdrew his request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks service connection for carpal tunnel syndrome, bilateral glaucoma, and tension headaches, which he avers are secondary to his service-connected Reynaud's Disease.  As will be discussed herein, the Board finds that the evidence of record also raises the theory of entitlement to service connection on a direct basis.  In this regard, the Board is required to consider all theories of entitlement raised in the record, either by the claimant or in the medical evidence.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Relevant to all claims, the Board notes that the record reflects that the Veteran seeks treatment through the Central Arkansas VA Healthcare System.  Accordingly, the agency of original jurisdiction (AOJ) should request all VA medical records dated April 20, 2010, to the present.  Additionally, while on remand, the Veteran should be provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice as to the direct aspect of his bilateral glaucoma, carpal tunnel syndrome, and tension headache claims as he has only been provided VCAA notice as to the secondary aspect of his claims. 

Bilateral glaucoma

Service treatment records (STRs) include a March 1982 complaint of "flash burns" to both eyes while the Veteran had been welding all day.  The diagnosis was acute strain, each eye.  In November 1984, the Veteran complained of a right eye injury.  He was diagnosed with conjunctivitis and sclera abrasion.  

In July 2005, the Veteran was accorded a compensation and pension (C&P) eye examination.  The examiner noted that he did not have the Veteran's medical records to review.  The diagnosis was end-stage glaucoma in his left eye and glaucoma in his right eye.  The examiner opined that he did not feel that the Veteran's service-connected Reynaud's syndrome was the cause of the Veteran's glaucoma and stated that he could not find any association between his primary open-angle glaucoma and his service-connected Reynaud's disease.  He also opined that the Veteran's glaucoma was not caused by or related to the any condition or situation that occurred while on active duty or military service.  

As the examiner did not explicitly consider the Veteran's in-service eye injuries when offering his opinion regarding direct causation, remand for a new examination is necessary.  Although the Veteran has not alleged direct service connection, in light of his STRs demonstrating treatment for eye complaints, the Board will consider such theory of entitlement.  In this regard, the Board is cognizant that the Veteran was previously denied service connection for an eye injury; however, as he is now claiming service connection for glaucoma, the Board finds that such is most appropriately treated as a new claim.  See Boggs v. Peake, 520 F.3d 1330 (2008) (claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims).   

Additionally, as the examiner did not offer an opinion regarding whether the Veteran's bilateral glaucoma is aggravated by the Veteran's service-connected Reynaud's disease, remand for a new examination is necessary.  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Carpal tunnel syndrome 

In July 2005, the Veteran was accorded a C&P arteries examination.  During the examination, the Veteran reported a history of numbness that worsened over the last two to three years.  He reported that the numbness started at his right elbow and radiated into his hand.  He also stated that it was hard to distinguish between his numbness and Reynaud's disease.  The diagnosis was carpal tunnel syndrome of the right upper extremity.  In a November 2005 addendum, the examiner opined that it was not at least as likely as not that the Veteran's carpal tunnel syndrome was related to his Reynaud's disease.  He found there was no medical literature to support the association between carpal tunnel syndrome and Reynaud's disease.  However, the examiner did not provide an opinion as to whether the Veteran's service-connected Reynaud's disease aggravated the Veteran's carpal tunnel syndrome.  The examination is insufficient, therefore, remand for a new examination is necessary.  Barr, supra.  

Tension headaches

In July 2005, the Veteran was accorded a C&P arteries examination.  During the examination the Veteran reported a history of headaches that began at Fort Hood/Fort Bliss in approximately 1988.  The diagnosis was tension headaches, which the examiner opined was unrelated to the Veteran's Reynaud's phenomenon as there was no medical literature to support this claim.  However, the examiner did not provide an opinion as to whether the Veteran's service-connected Reynaud's disease aggravated the Veteran's tension headaches.  Additionally, a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, remand for a new examination is necessary.  Barr, supra.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for service connection on a direct basis.  

2.  Associate with the claims folder VA medical records from the Central Arkansas VA Healthcare System dating from April 20, 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his glaucoma by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an evaluation of the Veteran's glaucoma and an opinion as to whether the glaucoma at least as likely as not began in or is related to a period of active service.  In that regard, the examiner's attention is directed to the Veteran's in-service complaints of eye trouble dated in March 1982 and November 1984.  

If not, is it at least as likely as not caused by, due to, or aggravated by (i.e., permanently increased in severity) his service-connected Reynaud's disease.  

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's glaucoma and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his carpal tunnel syndrome by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an evaluation of any carpal tunnel syndrome found and an opinion as to whether any carpal tunnel syndrome at least as likely as not began in or is related to a period of active service.  

If not, is it at least as likely as not caused by, due to, or aggravated by (i.e., permanently increased in severity) his service-connected Reynaud's disease?  

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's carpal tunnel syndrome and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his tension headaches by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an evaluation of any tension headaches found and an opinion as to whether any tension headaches at least as likely as not began in or are related to a period of active service.  In this regard, the examiner should consider the Veteran's report of a history of headaches that began at Fort Hood/Fort Bliss in approximately 1988.

If not, is it at least as likely as not caused by, due to, or aggravated by (i.e., permanently increased in severity) his service-connected Reynaud's disease.    

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's tension headaches and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


